Per Curiam:
George H. Liftchild was incompetent to testify that he received the mortgage from his mother, and the evidence shows that he did receive the mortgages from Williams, with directions to record them so that they would be equal liens, and his assignee is affected by such agreement. The appellants’ exceptions to findings of fact Nos. 8 to 16, and conclusions of law Nos. 3, 3 and 4, both inclusive, are sustained, and appellants’ proposed findings 3, 3 and 4 and conclusions of law 1 and 3 are found. The order should be modified so as to provide for the distribution of the surplus pro rata to the holders of the three mortgages, after crediting a payment of $700 on the mortgage of George Liftchild, and as so modified affirmed, without costs. Burr, Thomas, Rich, Stapleton and Putnam, JJ., concurred. Ord'er modified so as to provide for the distribution of the surplus pro rata to the holders of the three mortgages, after crediting a payment of $700 on the mortgage of George Liftchild, and as so modified affirmed, without costs.